378



      OFFICE OF THE ATTORNEY  GENERAL               OF TEXAS               ,
                       AUSTIN




:iokorablo?ru~icD. ~~suf.mi
.ix.eoutlvs Mr8otor
‘Texas i3tatm i’arkr Board
Auatfn l.l,%‘.~@a




                                                 or to aibpat
                                                 d delivered
                                                 to S+epteYlber
                                                              1,

                                              of recent date re-
                                              on the above atstad
                                       or as rollou~:
                                       :.%?Oh   tt!rOu&h   AU&Wt,
                                      sed anumoar of ordorr
                                    8te sow-d or Control in

                                  ror   m&Oh pursoseo out of the
                           latlon     {oadiq Auyruet 31, 1945) for
                          rk ibid, and it wag oontamplated that
                         or mid lpplier would be ;rsde trcW

              *ph8 ordor8 we-~ plaotd in the nOrF.ial OOurn
        0r   buairiess,end said itans ware ordered in qurn-
        titles oonriatent with 60~4 pureharing praotioa8
        with mapoet to purotmming rupplirr ror a st8te
        Park   sy aturn. It wee ooatamplat6d that 4eliveFY Of
        thr          ordered and oontraotod tar would be
              ruppllea
       r&ado shortly lrt8r  the dater or the rbapootivo
        orderr and that tha un of thr itim* would b@6ti
        lmmdiately upon dsl.irurgand during tha imel
        year whloh ended AuU8t 31, 1945. Jowsver, due to
        wartirreezer~enoiaa end oircuaPstanoe8beyond th8
        OOD trol or the leller or purohaassr,ttm rupplirr
        WC-O  not dolivared until aftcjr&gtember 1, 1965.
                                                                         379   ,




iion.   Freak   0.   ;uinn,        ?a@   2



              "3ad delivery  or tha au~~llSa been sada Fa tho
          oora~l amrife, maid au~~llea would have been In Sac
          during the ri808i yaar ending August 31, 1945, avin
          though, in view of tke reooggalzadeood buaincra~~'
          preatioe 0r quuititf purohaalng with reapoot t0
          oertaia itmu, a part 0r auoh lupplfrS .rury i&t ham
          bssa fti4  exheurtsd  during the iiacsl year mdlng
          August 31, 1945 and would have besn oarriod ovSr for
          use lo     tha    auooeeding       year.

              Wepuerta   ror payment or the involoar on maid
          order8 ham been prSaeAtad to the Ytato Coaptrollrr,
          and ha rSiuae8 to 188~ warranta thanon, bswd QIIth,
          oontmtion that the ruppliar war0 not dellvored prior
          to ~epteolbar lat, and thorsrora oaMot b8 paid for out
          or ~~eolel Park Judd.

              5iSy WS oall your ottrAtion to tha m.ming     pro-
          VirlO~  iA the DS&SrtiSSAkl.Approprirtion Bill, 3, a.
          317, ii.ii.49th Log., UtdSr t&O TSxSa Skrta Parka
          3oard notion;
                “‘A.ll     Or tbyrcrViOu0 annual bSlSAO8 iA tha
                spOi%l    r7ark Fund and 811 rUtU0 raOeiyt8
                deposited   ip the Up%IlSl P8rk Avid S~S hereby
                appropriated and re-appropriated for ccroh year
                or thb blmnius ror iSSiAtWUA00 and lnprora-
                mez&80$ t&a Sat0 Parka. l * l
                *‘AU  the above approprfattion Shall be aubjaot
                to the approval or the state iruditingCOtiCt6.
                Snd none of the tunda hSrSln provide6 shall ~br
                spent until Such approval shall tmvo b-n   had.'
                "I& ree8rd t0 the l8St psragraph Oi thS above-quoted
          portion   of tha Approprlrtlon fill, the Le~falativr ;rudlt
          QmmlttSa 'requsatod that we aubnhlt a propoaod budget to
          cover our rutura expenditure8 begin&i6 sopttmber lat,
          19l.5, whloh bubgSt was a provod by 8ald oolamittsr. Tha
          it0i88and tm0wt8    0r aaitl budget wmra given rune numbsra
          by the State   Comptroller, er par ltt%oha6 list.
                "on August 3l.rt, then was 8 brlwoo    in s~~~lal Fark
          r un.3  o r lllghtly over )39,000.00.  oi this 8=0uut,
          $20,009 was arbitrarily     tranarerrud by the State CO+
          troller to apply on the approved budmtr       Thtr lalt a
          balanoa     or over +A9,000.00 in SwOial Park Pud.
Zion. Frsnk      3.    :&lnn,      page 3

              "It ia 3uT OOnt6ntion th6t th4 above-deaorlbod
        inVolo48 pwaentsd to tha Stnta CoraptroUor and
        rojaoted for paynrnt by thr Comptroller lhould b4' .
        paid out of ~peclal Park Fund for the mason that it
        rsa tha lAt6ttlon       or tt4 L4@Iletur4 that onl$,:iho66
        ord6ra     hood   sttsr   Soptembor 1, 1945, bc sppioved by
        the IA J 8ZItiVmit          Cmaittse,  6nd that all order6
        plao6d by the Board before i.Hppkrabor      1, 19b3, should
        b6 paid upon arllrery, 4vOA though not 44llV6r4d
        until   arter   86ptombor   1.
             *x4 mmptrull~     r4quat              6~   opiaf0h1        rroa   ~0~2
        do~rtmant    88 t8 whothor the State Oaaptxolla~,ahould
        i8rW   U6r?6Jlt8 in Q8ymat  Of th8 8bOV4-orntionid 461
        oountat and ii raid lo o o unta8%~ lligibl4 ror pagmant,
        plaaao  advlw 88 to t&o proper approptlstlon and rund
        from whl4h said paym6nt lhouid be aado.’
        Thla de~rtaent har hentoiora ~a#61                         aa oortaln propoaltiona
rhloh   6r4 portlnont to ths quostlona r&+d                        by your inquiry.
       In Qlnlon 210. O-2380, addr6sasd to ffon.040. ii. Sbopyard,
Jbte Comptrollsr,    thla dop6rtmnt h6ld th6t w un6xp6ndcd balanae
in an rppropriatlon ror suppll68 for th6 opr6tion and mdntename
or a d6p6rta6nt ror 6 gltr6nri8061 pssr oould not be uaod ror th6
pUrch686 Of 8U&Ip1t68not ne6&td, OI' to bo used, during a6ld fin-
a41 year,  when it 166 oant*aplatsd that seld lupplioe were to bo
us66 &     ln thr rubwqmnt    rlaoal roar. 36 qUOt6 iron lald
opinion, an roima:
             “34  do not hold that a~~~1148 purohaeed druling
        th4  ourrent ii8041 ya6r ror the oprstion end i&n-
        tansnoo of a dopartmmt duritlgthe yoer my not b6
        paid r0r out or th4 ourrent ywr'a approprlatlon
        aln~plybooeuu, through error    In Judgmnt, mor4 than
        wan newsaery were ordorod. OOr4mal4nt      ir a &OisQJ
        bualcarr oonoarn, and nU6h or that buainera mat 0r
        nsosralty   be loft to tha honoat diaor6tion Or thOH
        to whom managament ia 6onrld4d. Sn th6 very nature
        Or thing8, 6x8Ot 48tiaSt68 8l6 fapo88ibleI    md 14gi8-
        latlV6        en66tB6nta    #¶U8t b6 int6rpt6t6d,          ii     pO88ibl4,
        la th6 light Or th6 r6ailti68. Oi 00~1-84, th6IWfOr6,
        lup p i.f4   8 paid r0r out 0r th6 y6ar'a 6ppropria-
                 MY kte
        tion, thou&h 4          part   0r th6l Buy b4 6arrl6d over r0r
        U86 during the n6Xt            ri646i J66r.  ii6 af5pu hold hOr6-
        la that th6 8816IlO6in 4Illppropriatlan for lup p ua a
                oQ4mtioA and P*ht4~U46
        for tl,i6                           or 8 d6p*rtMAt  ror
        on6 rlaoal year my not bo delikrcltoly    ursd for th6




                                             ,..
                           -_                                                                1
ifon.Frank D. i;uian,        P4e4    4


        purohaae     or  aUppllea not n6Od6d r0r the ournnt     year’s
        OprretloLa, but ir.tsndsdfor ue6 oati in the auba6auont
        riaoel r4er.n
                                                               ../
        XA GPiniOA b'o. O-2631, addmraod       to son. Qeo. ri';  3h6pperd,
lt War hold that when en ltrplla in6lud6d le a apeelf               6pproprl.
ation for a p5rtlotiar r18061 y6er, 6nd d6liVory 6r aem l* poet-
pon6d   ULItil   th6 SUb84qU6nt    fi84el year, luoh clr4~~64#         would
LiOt pr6Obld6     th8 EcU'aPAt for   66id it6R Out Of th6 8pprOpI'i8tiOn
ror th6 previous        riacel yea-. 3816 opinion gointod out that the
tlm6 of aotual d6liv6ry 0r an ltcm was not alwayr           the t68t   in
dot6minlng whether the olda ror mid itr a la lllglble for
paym6nt agalnat th6 partloulor         appmprlatian ror a given yrar
whloh had lnoludad aeld lkn.
       bl   O~iniOA   80.   ti%fi,       addmaa6d   CO   don.   060.   ii.   i3h6pp8I.d
thi8 departmnt k&aldthat 8 current approprletion ror a partloufar
rir08i year sould b6 ua6d to pay t94 antllr prealum 63ll iiV6-y e 6x
insureno poll.oyon a aortain building. 34 quot6   fpar mid oplrlon,
as followrr
               "It la a mettor 0r oomf!aon*norlodgo th6t l r iV6-
       ysar rim insuranuo policy la rar more lo o no i4 .ic    tha 6
                                                                   ln
       Insuring ror l yoer or tlo yrara at a tlm.        ft  la a
       mtt6r      0r ootwsonknoxl6Q6 thet It I8 cuatowery pxaotio6
       on th6 art or thoa6 ohergod wlth th6 roaponalblllty
       ror 8 aI!   noablo inv6ataant in buildings to tak6 oa f1i-B
       lnaurano4      ror 8 tona long6r than two y6arai in raot, a
       rive year policy la quite oommn,              an&   it   :r reeog.nnia6d
       es a good buainaaa preotic4.


            *kpproprlationa hare nov4r bsen liaitod  to thOa6
       ltcma whom th6 b6nsrlta arset4d by the appropriation
       would be 6XhSWt6d   by t&6 end Or the tOlY8 Or th6 trO-
       ysar approprletion period.



              "It la th6 O&dAiOA oi this    drpertwant thet the
       Board of a6gonta      or Th6 Unlr6ralty of Tmua wee au-
       thoritod     to 4nkr into   a rive y6ar  oontnct ror rim
       bDunno6        On th6 i.6W&Aildiag Or The UnivW8itY    Or
       Texoa, tOgOth6r with its      oont6nt8, end to pey eu
       or ttl4     mmium rrom th6 ourr6nt 4pproprietion,
       prorid    iY thorn la 60 approprl.etionror that   purpose”
                                                                          382

              ‘ubn,
Lion.Frank D. .s         lw3* 5

         It IO apparant that It woo oonteaplatad that tha balanoo
Ia the Spoolal Park Y’ud whlah tho Forty-ninth  LegIalatura In-
,tondod to ?a-•pproprleta was for tho purpoaa of making said money
araIlabla to pay for Itonr in tha budgat for the bIsnnI@ bagln-
nlng Saptambor 1, H&5, raid budget portalnfng   to I-m   whloh
ware to bo purohaood for the Stats ;ark system afte :‘Saptamber1,
and had no raforanoa to thoaa itam purohaaed and I2 tended to bo
In usa during tha praeading flaoal Jeer ending hu&ust 31, 1965.
          Ia rlow of tho holdings of the heraInabov8 nsntlonod
opinions,   and in viar of tha faota otatad,    It Ir our opfnlon tnat
tha fund8 ra r88Ontlng the lDproprIatIoh rOr t&o fISOa1 year arid-
ini4 dwt     3P , 1965, ror tho purpoaa of purohaaing lupplioa r0r
the Stats Park syakn,     booonto lnouaborad at the  tlw   of tha   ordoro
or oontraota, to the lx to ntof t&a amount of arid orders or oon-
traoto,   and that Euoh portion of th8 funds w enouabarad OOII-
rtltutad no part of the balanoa uhloh tho Laglrl~tturaIntended
to ra-appropriate for tho stats Park SyatiraCar the blannlus
bogInnIng 8a~to~bar 1, 1945, rhloh ma oontam~latad to ba appllod
on t&o payaaqt for the budgatad itm        for 8aId blonniwa.     It is
thorefor.8 our cpipion that tho Coqtrollar rhould Iaaua rrrrsnta
agsinst the approprlatlon ror the ris08:      yoar ariding iiqsmt   31,
1945, ror tha SpaoIal Park Yund In payrnrntfor the lup p lia a
ordered and oontraotad for during aald yaar on the baa18 of said
appropriation, when It was Intondad that aald wppli60 would ba
In uaa bring     sale firer1 year. It IO our further dpinlon that
tha paymant or luah 01aIituIO 8ubJoOt to the provIaIour 0r tha
Aot ~OVWZL~      the appropriations   for the Sp~oI~l,fark PUN tOr
tho bfaaniru   andIng August    31, 1945.
        60 trust  that   the above and fOre@ing     will 8atiaraotorflY
anawer your inquiry.
                                                  Yours very truly,




                                                                AOOtOta~t


                                             BY